DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is in response to Applicant’s amendment filed 6/8/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove” intersecting a position where the bore exits must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 8, and 17 are objected to because of the following informalities:  
Regarding claim 6, the term “through the sleeve that is” appears to contain a typographical error and should read “through the sleeve is”.  
Regarding claim 8, the term “draping a stent body at” should read “draping a stent body over at”.  The term “forming an access opening through tissue and bone” should read “forming an access opening through the tissue and bone”.
Regarding claim 17, the term “forming an access opening through tissue and bone” should read “forming an access opening through the tissue and bone”.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 13-16, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “configured to intersect” and “configured to exit” are indefinite as it is unclear whether or not Applicant intends to positively recite the terms as structural relationship (e.g. the groove intersects a position where the bore exits the sleeve” or if the “configured to” language implies that the terms are only functional and the sleeve most only be configured to be arranged in that way.  Clarification is required. 
Additionally regarding claim 1, the claim presents a choice of the bore exiting at “a side of a sleeve” and “the distal end of the sleeve”, however then recites that the groove intersects the sleeve at the side of the sleeve where the bore exits.  This presents an indefiniteness issue when the choice is made for the bore exiting at the distal end.  For example it is unclear how the claim should read, and what structural requirements would be required (e.g. the groove) if the bore exits at the distal end as recited.  It is unclear if the groove would be required and/or where it is placed in such an instance.  The term contradicts the choice provided earlier in the claim. Still further the term “the bore” is indefinite as it is unclear which of the “one of more bores” the term refers back to.  Clarification is required.  
Claims 2 and 5-7 are rejected based on their dependency on claim 1.
Regarding claim 13, the term “comprising inserting dental tool” is indefinite as it is unclear whether the term refers back to a previously recited tool or a new tool.  As best understood the term refers to a new tool and should read “comprising inserting a dental tool”.  
Regarding claims 13, 14, 15 and 16, the term “the bore” is indefinite, as the claims all depend from claim 8 which requires “a plurality of bores”.  As such it is unclear which or both bores the term refers too.  Clarification is required.  
Additionally regarding claim 15, the term “groove, formed about a circumference of the sleeve and intersecting a position where the bore exits the sleeve at the side of the sleeve” is indefinite since the claim depends from claim 8, which presents a choice of the bore exiting at “a side of a sleeve” and “the distal end of the sleeve”.  This presents an indefiniteness issue when the choice is made for the bore exiting at the distal end.  For example it is unclear how the claim should read, and what structural requirements would be required (e.g. the groove) if the bore exits at the distal end as recited.  It is unclear if the groove would be required and/or where it is placed in such an instance.  The term contradicts the choice provided earlier in claim 8. Clarification is required.  
Regarding claim 17, the term “the bore” is indefinite as the claim requires “a plurality of bores” and as such it is unclear which bore the terms refer to.  Clarification is required.  
Regarding claim 19, the term “the bore” is indefinite as claim 17 requires “a plurality of bores” and as such it is unclear which bore the term refers to.  Clarification is required. 
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brenes Vega (US 2020/0146771 A1).
Regarding claim 1, Brenes Vega discloses a dental surgical system (see Figs 1-2) comprising, a stent body configured to drape over at least one tooth (e.g. portion of 38 over adjacent teeth), a surgical guide attached to one side of the stent body, the surgical guide positioned over at least a portion of a gum region of a tooth (e.g. portion of 38 over gum region where drilling occurs; [0016]); an opening disposed through the surgical guide (e.g. hole in 38 which receives 11); a sleeve (11) configured to fit into the opening of the surgical guide (see Fig. 2); and one or more bores through the sleeve (see bore extending axially through sleeve 11, and second bore extending inward through sidewall at 17), the one or more bores providing fluid communication between a proximal end of the sleeve (top) and one of a side of the sleeve, adjacent a distal end thereof, or the distal end of the sleeve (see Fig. 1 and 4; capable of being used as such); and a groove (see Fig. 2, 4-6; showing multiple grooves on side of 11) formed about a circumference of the sleeve, the groove configured to insect a position where the bore is configured to exit the sleeve at the side of the sleeve (see grooves intersecting side opening of bore).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brenes Vega in view of Kim et al (US 2015/0265372 A1).
Regarding claim 2, Brenes Vega does not teach a channel on the exterior of the guide and a male part extending from the sleeve and aligning with the channel as required. 
Kim et al, however, teaches a dental surgical system (100) comprising a surgical guide (10) with a channel (11a) formed on an exterior surface of the surgical guide, the channel extending from an opening (where sleeve is placed) toward an external periphery thereof; and a male part (21) extending from the proximal end of the sleeve (see Figs), the male part aligning with the channel when the sleeve is inserted into the surgical guide (see Figs).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brenes Vega to include Kim’s channel and male part, as such modification would aid in maintaining alignment/angulation of the desired drill hole and sleeve (see Kim [0087]).
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brenes Vega in view of Yeung (US 2009/0209964 A1).
Regarding claim 5 Brenes Vega discloses a bur (12/32) operable to fit into the opening of the surgical guide and capable of drilling an access opening to a base of a tooth (e.g. either a tooth stump below the drill, or that of an adjacent tooth, depending on angulation), the access opening (capable of) providing access into a root canal of the tooth (capable of being used as such if so desired, as explained above; hole can be angle to intersect with adjacent tooth root or tooth stump).  Brenes Vega does not teach the use of a trephine drill as required. 
Yeung, however teaches the use of a trephine drill (Fig. 1) for implant bone drilling, the trephine drill comprising a stopper (23; see [0058]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Brenes Vega to include Yeung’s trephine drill, as such modification would allow for removal of the drilled mass to allow the removed bone to be used for a graft or filling, and provide a precisely sized and shaped hole for the implant (see Yeung, [0058]).  
Regarding claim 6, the device of Brenes Vega/Yeung, as combined above, discloses wherein the sleeve is configured to fit into the opening such that an end of the bore through the sleeve is configured to align with any part of the canal of the tooth (e.g. hole and sleeve configured to be angled to intersect with canal of adjacent tooth or tooth stump, see above). 
Regarding claim 7, the device of Brenes Vega/Yeung, additionally teaches a stopper (12, Brenes Vega and/or 23 Yeung) on the trephine drill, the stopper configure to limit a depth of the access opening, the stopper configured to contact the surgical guide to prevent the trephine bur from extending beyond a required depth (e.g. in use of dental surgical system either of stoppers of Brenes Vega or Yeung are configured to a) contact the surgical guide (at least indirectly) and b) limit drilling depth (by definition), meeting the limitations of the claims).  
Allowable Subject Matter
Claims 17-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.
Claims 8-12 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, based on their dependency on claim 8.
The following is a statement of reasons for the indication of allowable subject matter:  Please see the Non-Final Rejection mailed 5/20/22.  Additionally, the Examiner notes that the prior art, either alone or in proper combination, fails to teach inserting a sleeve with a plurality of bores into the access opening (in the bone and tooth root) so that the bores are positioned adjacent the root of the tooth, along with the other limitations of the claims. 
Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above.  The Examiner notes that the new grounds of rejection and objection above are based on reconsideration of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892.  US 20130171580 (Fig. 8b) teaches inserting a sleeve into an access opening, but does not teach the sleeve having a plurality of bores along with several other limitations of method claims 8 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772